Exhibit 10.3

AMENDMENT NUMBER FOUR TO GOOGLE SERVICES AGREEMENT

This Amendment Number Four to the Google Services Agreement (“Amendment Four”)
is effective as of June 1, 2012 (“Amendment Four Effective Date”), and amends
the Google Services Agreement by and between Local.com Corporation, a Delaware
corporation (“Company”), and Google Inc., a Delaware corporation (“Google”) with
an effective date of August 1, 2011 (the “GSA”), Amendment Number One to the GSA
with an effective date of December 1, 2011 (the “Amendment One”), Amendment
Number Two to the GSA with an effective date of February 1, 2012 (“Amendment
Two”), and Amendment Number Three to the GSA with an effective date of May 1,
2012 (the GSA together with Amendments One, Two, and Three, the “Agreement”).

RECITALS

WHEREAS, Company and Google entered into the GSA relating to Google AdSense for
Search and AdSense for Content Advertising.

WHEREAS, Company and Google entered into Amendment One to allow ***,

WHEREAS, Company and Google entered into Amendment Two to allow ***,

WHEREAS, Company and Google entered into Amendment Three to allow ***,

WHEREAS, Company and Google desire to further amend the GSA in certain respects,
***.

.

NOW, THEREFORE, in consideration of the mutual promises contained herein, and
for good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the parties hereby agree as follows:

AGREEMENT

1. Definitions. For the purposes of this Amendment Four, unless otherwise
defined herein, capitalized terms used herein shall have the same meanings set
forth in the GSA, Amendment One, Amendment Two and Amendment Three.

2. Sites Approved for AFS. The box entitled “AdSense for Search” on the cover
page of the Agreement is deleted in its entirety and replaced with the
following:

 

x ADSENSE FOR SEARCH (“AFS”)

  

AFS Revenue Share

Percentage

  

***

Sites approved for AFS:

 

***

   ***    ***

3. Sites Approved for AFC. The box entitled “AdSense for Content” on the cover
page of the Agreement is deleted in its entirety and replaced with the
following:

 

x ADSENSE FOR CONTENT (“AFC”)

  

AFC Revenue Share

Percentage

  

***

Sites approved for AFC:

 

***

   ***    ***

 

Page 1 of 4 - Confidential

 

*** - Portions of this page have been omitted pursuant to a request for
confidential treatment and filed separately with the Securities and Exchange
Commission.



--------------------------------------------------------------------------------

4. Exhibit A. Exhibit A of the GSA is hereby deleted and replaced with the
attached Exhibit A.

5. New Exhibit E. Exhibit E attached hereto is added as a new Exhibit E to the
GSA.

6. General. Except as modified by this Amendment Four, the Agreement will remain
in full force and effect. If there is any conflict between any pre-existing term
in the Agreement and any term in this Amendment Four, the term in this Amendment
Four will control. This Amendment may be executed in counterparts, including
facsimile counterparts.

IN WITNESS WHEREOF, the parties have caused their duly authorized
representatives to enter into this Amendment Four effective as of the Amendment
Four Effective Date set forth above.

 

LOCAL.COM CORPORATION

   GOOGLE INC.

By:         /s/ Kenneth Cragun                                        
            

   By:       /s/ Nikesh Arora                                        
                    

Name:    Kenneth Cragun                                        
                    

   Name:   Nikesh Arora                                        
                    

Title:      Chief Financial Officer                                        
          

   Title:     President, Global Sales and Business Development

Date:      June 1, 1022                                                         
    

   Date:     June 1, 2012                                         
                   

 

Page 2 of 4 - Confidential

 

*** - Portions of this page have been omitted pursuant to a request for
confidential treatment and filed separately with the Securities and Exchange
Commission.



--------------------------------------------------------------------------------

EXHIBIT A

***

 

Page 3 of 4 - Confidential

 

*** - Portions of this page have been omitted pursuant to a request for
confidential treatment and filed separately with the Securities and Exchange
Commission.



--------------------------------------------------------------------------------

EXHIBIT E

***

 

Page 4 of 4 - Confidential

 

*** - Portions of this page have been omitted pursuant to a request for
confidential treatment and filed separately with the Securities and Exchange
Commission.